745 N.W.2d 513 (2008)
Maria C. ABAY, Personal Representative of the Estate of Mira E. Abay, Deceased, Plaintiff/Counter-Defendant,
v.
DAIMLERCHRYSLER CORPORATION, Defendant, and
James E. Trent and Kelly Rose Brooks, Defendants/Cross-Defendants, and
Daimlerchrysler Insurance Company, Defendant/Counter-Plaintiff/Cross-Plaintiff/Third-Party Plaintiff/Appellee,
v.
Auto Club Group Insurance Company d/b/a AAA of Michigan, Cross-Defendant/Third-Party Defendant/Appellant, and
Alvin Jerome Taylor, Cross-Defendant/Third-Party Defendant.
Docket No. 135642. COA No. 281924.
Supreme Court of Michigan.
March 14, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.